DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/157362 filed 1/25/21.  
Claims 1, 4, 7-13, 15-19, 22, 24, 25, 29 and 35-45 are pending and have been fully considered.
Drawings
The Drawings filed on 1/25/21 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-13, 15-19, 22, 24, 25, 29 and 35-45 are rejected under 103(a) as being obvious HIGLEY ET AL. “A Modular Approach toward Block Copolymers”; 4/2005 and as evidence by LUNDBERG (US 4118361) and DUNFAURE ET AL. (US PG PUB 2012/0029139) in their entirety.  Hereby referred to as HIGLEY, LUNDBERG and DUNFAURE.
Regarding claims 1, 4, 7-13, 15-19, 22, 24, 25, 29 and 35-45:
HIGLEY teaches telechelic homopolymers of cyclooctene derivatives (polymer backbone) end-functionalized with hydrogen-bonding that undergo self-assembly to form block-copolymers in which a diacetamidepyridine group, which is included as a terminal functional group, strongly binds a thymine group by means of three hydrogen bonds (Ka=~103M-1; log10k=3) (see the abstract; and page 2947, the right column).  Therefore, HIGLEY copolymers to operate and function as the claimed invention since they both relate to an amphiphilic block copolymer having a specific structural unit.  However, HIGLEY differs from the claim invention in that it does not disclose that the polymer backbone of the telechelic homopolymer is soluble in a non-polar composition.  However, HIGLEY discloses that self-assembly takes place by mixing, in CHCl3, the telechelic homopolymers of cyclooctene derivates end-functionalized with the diacetamidepyridine group or thymine group (see page 2950, the left bottom side).  In addition, a person skilled in the art could easily predict, without any particular creativity, that telechelic homopolymer backbone of cyclooctene derivatives, made from polymerization of cyclooctene and functional chain-transfer agent (CTA), is soluble in a non-polar composition.  HIGLEY teaches that the telechelic homopolymer (20), which is end-functionalized with the diacetamidepyridine group, has a weight averaged molecular weight of 9,100 to 49,800 g/mol, and that the weight averaged molecular weight of the telechelic homopolymer may be tuned according to concentrations of monomer (cyclooctene derivatives) and end-functionalized CTAs (7, 10) (see page 2949; Scheme 3; and Table 1). Thus, it is not deemed that there would be any particular technical difficulty in tuning the weigh average molecular weight of the polymer to be within a proper range.  
HIGLEY teaches a telechelic homopolymer (20) having both terminals being functionalized with the diacetamidepyridine group, and a telechelic homopolymer (22) having both terminals being functionalized with the thymine group, and also discloses that the diacetamidepyridine group, which is included as a terminal functional group, strongly binds the thymine group by means of three hydrogen bonds (see the abstract; Scheme 3; page 2947, the right column; and pages 2949 and 2950).  HIGLEY also teaches that the telechelic homopolymers of end-functionalized cyclooctene derivatives have the following structural formulae, and discloses that the diacetamidepyridine group, which is included as a terminal functional group, strongly binds the thymine group by means of three hydrogen bonds (Ka=~103M-1; log10k=3) (see Scheme 3; and page 2947, the right column).
    PNG
    media_image1.png
    119
    393
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    226
    296
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    237
    272
    media_image3.png
    Greyscale

HIGLEY further teaches that the telechelic homopolymer has the polymer structure (corresponding to olefin) formed from cyclooctene derivatives (see Scheme 3).
Applicant claim limitations n is equal to or greater than 200 or equal to or greater than 800 without any specific numerical range of n; however, the repeating unit n could be derived from a weight averaged molecular weight of a telechelic homopolymer.  In addition, HIGLEY discloses that the end-functionalized telechelic homopolymer (20) has a weight averaged molecular weight of 9,100 to 49,800 g/mol (see Scheme 3, Table 1), and thus, the feature of HIGLEY is included in the numerical range limits.  Thus, a person skilled in the art could easily predict n of the telechelic homopolymer and the numerical range limited in the claimed limitations.
HIGLEY teaches that the telechelic homopolymers of end-functionalized cyclooctene derivatives have the following structural formula (corresponding to when R1 and R2 in [chain] are a methine group) (see Scheme 3).  HIGLEY teaches that block-copolymer formation takes place from hydrogen-bonding based self-assembly by mixing, in chloroform (CHCl3; having a dielectric constant of 4.8), the telechelic homopolymer (20) of cyclooctene derivates end-functionalized with the diacetamidepyridine group the telechelic homopolymer and the telechelic homopolymer (22) of cyclooctene derivates end-functionalized with the thymine group (see the abstract; page 2947, the right column; and page 2949 to page 2950, the left column).  HIGLEY does not limit the concentration (c*) of the telechelic homopolymers mixed in chloroform (CHCl3).  However, a person skilled in the art could adequately adjust content range without any particular creativity.  In addition, even considering the detailed description, there are no descriptions to prove any difference in effects within the critical range.  HIGLEY teaches that block-copolymer formation takes place from hydrogen-bonding based self-assembly by mixing, in chloroform (CHCl3; having a dielectric constant of 4.8), the telechelic homopolymer (20) of cyclooctene derivates end-functionalized with the diacetamidepyridine group the telechelic homopolymer and the telechelic homopolymer (22) of cyclooctene derivates end-functionalized with the thymine group (see the abstract; page 2947, the right column; and page 2949 to page 2950, the left column).   HIGLEY teaches a method for preparing end-functionalized telechelic homopolymers, and discloses a method for preparing telechelic homopolymers of end-functionalized cyclooctene derivatives, comprising a diacetamidepyridine group which strongly binds a thymine group (Ka=~103M-1; log10 k=3) by ring-opening metathesis polymerization (ROMP) of cyclooctene derivatives with functional chain-transfer agents, wherein block-copolymer formation takes place from hydrogen-bonding (see the abstract; page 2947, the right column; and Schemes 2 and 3).  
Lastly, Applicant’s claimed invention differs from HIGLEY in that the latter does not disclose that the polymer backbone of the telechelic homopolymer is soluble in a non-polar composition. However, the cited reference discloses that self-assembly takes place by mixing, in CHCl3, the telechelic homopolymers of cyclooctene derivates end-functionalized with the diacetamidepyridine group or thymine group (see page 2950, the left column).   However, a person skilled in the art could easily predict, without any particular creativity, that telechelic homopolymer backbone of cyclooctene derivatives, made from polymerization of cyclooctene and functional chain-transfer agent (CTA), is soluble in a non-polar composition.
Further as evident by LUNDBERG discloses a process for controlling the viscosity of organic liquids (gasoline, jet fuels) by incorporating a minor amount of a high molecular weight polymer (Mn up to 10,000,000) having ionic end groups such as carboxylate groups.   Furthermore, as evident by DUNFAURE disclosing in para [0017] the block copolymer is such that the rigid side block(s) and the block B are incompatible, that is to say that they exhibit a Flory-Huggins interaction parameter; and para [0060] teaches one way of modifying the base copolymers, so that they carry associative groups based on nitrogenous heterocycle, is the functionalization of the polymer during the polymerization thereof using functional monomers capable of copolymerizing and therefore of being thus inserted into the actual backbone of the polymer chains while carrying said associative groups based on nitrogenous heterocycle. When this method of functionalization by copolymerization is chosen in order to obtain the block copolymer carrying associative groups. 
Again, LUNDBERG and DUNFAURE are considered teaching a reference, not a modifying reference.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771